Mr. Justice Waterman delivered the opinion of the Court. Appellant contends that the purchase made for him was to enable him to gamble; that in this design he was knowingly aided by appellee, and that therefore no recovery can be had. It is sufficient to say that we find in the record no warrant for such contention. Appellant did not see fit to himself testify as to the transaction, or to introduce any evidence. The plaintiffs were clearly entitled, under the evidence, to the judgment they obtained, and it is not now very important whether the instructions to the jury were in strict accord with the law. The judgment of the Circuit Court is affirmed.